Citation Nr: 1721533	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  08-00 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES


1. Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of a back injury.

2. Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of a head injury, to include a cysto-tumor and papilledema of the eyes.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel



INTRODUCTION

The appellant had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Air Force Reserves, including periods of ACDUTRA from June 16, 1982, to October 12, 1982, and from March 2, 1985, to March 16, 1985, and periods of INACDUTRA from December 15, 1985 to December 15, 1985, and in January 1986.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2007 decision of the RO that declined to reopen claims for service connection for a low back disability and for a head injury on the basis that new and material evidence had not been received.  

In December 2011 and April 2016, the Board remanded the matters for additional development.


FINDINGS OF FACT

1. A May 2002 Board decision granted the appellant's petitions to reopen the claims for service connection for a low back disorder and residuals of a head injury, to include a cysto-tumor and papilledema of the eyes, but denied these claims on the merits.

2.  The evidence received since the May 2002 Board decision is cumulative or redundant of that considered previously and/or does not relate to an unestablished fact necessary to substantiate the claims or raise a reasonable possibility of substantiating the claims for service connection for a low back disorder and residuals of a head injury.



CONCLUSIONS OF LAW

1. The May 2002 Board decision, which reopened the appellant's claims for service connection for a low back disorder and residuals of a head injury, to include a cysto-tumor and papilledema of the eyes, but ultimately denied service connection on the merits, is final.  38 U.S.C.A. § 7104 (West 2014).

2. New and material evidence has not been received since the May 2002 Board decision denying service connection for a low back disorder and residuals of a head injury, to include a cysto-tumor and papilledema of the eyes.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303, 3.304 (2016).  

Active military service includes any period of active duty or active duty for training (ACDUTRA) during which the Veteran was disabled from disease or injury and any period of inactive duty training (INACDUTRA) during which the Veteran was disabled from injury - though not disease - or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. §§ 101 (21)-(24), 106, 1110 (West 2014); 38 C.F.R. §§ 3.6 (a), (d), 3.303(a) (2016); also Harris v. West, 13 Vet. App. 509 (2000); Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Paulson v. Brown, 7 Vet. App. 466 (1995); Biggins v. Derwinski, 1 Vet. App. 474 (1991).

Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316 , 502, 503, 504, or 505.  38 U.S.C.A. § 101(22) (West 2014); 38 C.F.R. § 3.6(c) (2016).  Basically, this refers to the two weeks of annual training, which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

Finally, INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 U.S.C.A. § 101(23) (West 2014); 38 C.F.R. § 3.6(d) (2016).

The RO initially denied service connection for a low back disorder in a November 1988 rating decision.  In a February 1990 rating decision, the RO also denied service connection for residuals of a head injury to include a cysto-tumor and papilledema of the eyes.  Thereafter, in a December 1990 decision, the Board confirmed the denial of service connection for both claims.  Subsequently, in a March 1993 memorandum decision, the Court affirmed the Board's decision.  Shortly thereafter, in October 1993, the Veteran filed a petition to reopen the claims for service connection for a low back disorder and residuals of a head injury, which was denied in a December 1993 rating decision.  She once again appealed the decision to the Board.  In its March 2000 decision, the Board determined that the appellant had submitted new and material evidence to reopen the claims, but concluded that service connection was not warranted for a low back disorder and residuals of a head injury, to include a cysto-tumor and papilledema of the eyes.  The appellant then appealed the Board's decision to the Court.  In June 2001, the Court vacated the Board's March 2000 decision in light of the newly enacted Veterans Claims Assistance Act of 2000 and remanded the claims for additional development.  After the completed additional development, in May 2002, the Board once again determined that the appellant had submitted new and material evidence to reopen the claims, but concluded that service connection was not warranted.  In October 2005, she again filed a request to reopen these claims, which was denied in a February 2007 rating decision.  The appellant timely appealed this decision.

In May 2002, the Board reopened the appellant's claims for service connection for a low back disorder and residuals of a head injury and denied them on the merits.  

At the time of the May 2002 Board decision, the relevant evidence of record included the Veteran's STRs, which showed that examination for enlistment into the reserves in January 1982 was negative for a low back or eye disorder.  An April 1983 treatment record noted that the appellant complained of, in part, a sharp shooting pain in her left flank.  There was no clinical entry during her period of ACDUTRA in March 1985.  The evidence also included a December 1985 clinical entry note that she had pain in the lumbosacral area on the right side, which had been present since the day before.  The appellant had gone dancing at a club the night before and the pain had become worse.  On examination she had spasm of the lumbosacral paravertebral muscles.  

The evidence also included May and December 1987 Line of Duty Determinations that noted the appellant indicated that she had slipped and fell on her buttocks while on duty in a dining hall in Italy in March 1985, causing injury to her low back.  She had not seen a physician until December 1985, when her low back pain had become unbearable after she had spent the evening before dancing.  She had been treated at the St. Joseph Hospital.  A May 1986 X-ray report from the St. Joseph Hospital reflected that the appellant had considerable narrowing of the lumbosacral interspace.  In addition, a service clinical entry of October 1986 noted her complaint of back pain.  Records of Dr. Bouier in February 1987 reflected a diagnosis of lumbar disc disease.  A February 1987 CT scan of her lumbar spine at the Hurley Medical Center revealed bulging intervertebral disc at L4-5 and L5-S1 but no evidence of disc herniation.

Moreover, the relevant evidence showed that a March 1987 service record again noted that she had a back problem.  A private March 1987 electromyogram of the lower extremities and lumbosacral erector spinae, bilaterally, revealed no abnormality.  As a result, the appellant was given a Physical Profile limiting her duties in May and December 1987. 

A February 1988 record from the Henry Ford Hospital reflected that the appellant stated that her back pain had begun following a slip-and-fall injury during service and that lumbosacral X-rays in 1987 had revealed spondylitic changes of L5 and S1.  The appellant was treated in March 1988 at the Detroit Osteopathic Hospital for, in part, low back pain, which she related to a March 1985 injury.  However, despite nerve conduction studies and electromyographic studies, no basis for her complaints could be found. 

On periodic examination in April 1988, the appellant had tenderness in the L4-5 region.  In an adjunct medical history questionnaire she complained of having or having had recurrent back pain which she related to an injury in March 1985.  It was noted, historically, that she reported that she had not initially sought treatment in March 1985 but had had lower back pain since the injury and she had not yet had a suggested myelogram. 

In a March 1988 statement the appellant reported that while overseas during service in March 1985, she slipped on a freshly mopped floor in a dining hall and was able to get back up five or ten minutes later.  Although she had not sought treatment at that time, during training in December 1985 she danced at a club and the next morning her back hurt so bad she was unable to walk. 

Further, lumbosacral X-rays on VA examination in August 1988 revealed L5-S1 disc space narrowing with hypertrophic spurring representing old disc disease with secondary spondylosis.  The diagnosis after examination was chronic lumbar strain with degenerative arthritis and L5-S1 disc space narrowing. 

Moreover, of record were several statements from service comrades in August 1988 to the effect that they had not seen the appellant fall while on duty in March 1985 and that she had not received any sick leave because of that injury.  Thereafter, a November 1988 Formal Line of Duty Determination found that the appellant's back problem was not from an injury in the line of duty but had existed prior to service. 

In November 1988, Dr. Ganatra, a neurologist, stated that the appellant developed visual obscurations about two months earlier.  She had headaches.  Her personal medical history was noted, including a back injury in "1983".  Moreover, in a November 1988 statement from Dr. Hartmann, signed in behalf of Dr. Skarf, it was reported that the appellant had a history of transient obscurations for the last 4 months.  She also complained of headaches.  Bilateral papilledema had been found and it was noted that she had a history of a fall and back injury in "1983".  The impression was that the papilledema was chronic and not new.  The examination was consistent with a diagnosis of pseudo-tumor cerebri. 

At an August 1989 RO hearing a December 1987 "Authorization of Medical Care" from a Medical Administrative Superintendent was submitted into evidence (page 2 of the transcript), which revealed that the appellant was injured in the line of duty and that medical care was authorized.  Another request for the records of Dr. Bouier was made.  She testified that when she had fallen in March 1985, she had hit her back and head on the floor.  From March to December 1985 she had treated herself with over-the-counter pain medication, sitz baths, and heat pads but the pain became worse when dancing at an "NCO" club on "UTA" training in December 1985, after which she sought treatment and was instructed to see her private physician.  A Line of Duty Determination in December 1986 had found that the injury was not in the line of duty because the individuals involved could not recall the injury and the appellant had had another Line of Duty Determination conducted the following year.  Because of her head injury, she had papilledema of the eyes which, she testified, was caused by a cysto-tumor for which she took medication. She had seen a physician for this since November 1988.

The appellant further testified that from March to December 1985 she had had low back soreness and stiffness.  When she had fallen in March 1985, she had only noted a headache and did not know of the problem with the cysto-tumor and papilledema, although she had occasional headaches, until it was diagnosed in 1988, even though her vision had started changing in 1987.  In 1987 she began seeing spots and experiencing a shooting pain in her forehead and eyes.

Dr. Kuffa reported in September 1989 that the appellant was seen in January 1988 for low back pain.  The pertinent diagnosis was a questionable history of a herniated disc, even though there was no evidence thereof except the appellant's own history. 

In October 1993 Dr. Skarf reported that he had treated the appellant from June 1989 until her recent appointment in June 1993.  A diagnosis of pseudo-tumor cerebri had been present since her original evaluation.  The appellant reported a history of a back injury in a fall in 1983 but the physician did not have documentation of the exact injuries.  He stated that it was "possible that [the appellant's] pseudo-tumor cerebri and optic nerve swelling could have resulted from injuries sustained, particularly if they involved her head.  This could have set up a chronic inflammatory response which could have eventually led to an increased elevated intracranial pressure and papilledema." 

At a March 1996 RO hearing, the appellant testified that Dr. Bouier had treated her after her March 1985 injury and prior to December 1985 by giving her pain pills and muscle relaxers and he had treated her for headaches.  She had developed visual problems and severe headaches in January or February 1986, at which time she saw Dr. Moore, an optometrist, and these were the same headaches for which Dr. Bouier had treated her.  She began having blind spots in December 1985.  She had surgery in October 1989 for a herniated disc at L4-5 at least partly due to an injury in July 1989.

The relevant evidence also included a March 1996 statement from Dr. Stack of the Eye Center, with attached contemporaneous clinical records, reflecting that the appellant had been seen since October 1988 for bilateral papilledema secondary to a pseudo-tumor cerebri. 

Private clinical records received in April 1996 showed that the appellant was seen in December 1985, for, in part, low back pain particularly on the right side over the sciatic notch area.  Straight leg raising was positive on the right.  She had occasional difficulty holding her urine for the past 4 years and admitted having a history of scoliosis and had apparently injured her back in the military while in Italy but no treatment was done at that time.  In January 1986, she reported that prolonged sitting caused leg numbness.  In May 1986, she again complained of low back pain but straight leg raising was within normal limits, although she complained of mild vague paresthesias in the lower legs which did not appear to fit any dermatomal pattern but were in a stocking-glove distribution.  Lumbosacral X-rays later that month revealed considerable narrowing of the lumbosacral interspace. 

Other received private clinical records reflected that a December 1988 record from the Hurley Medical Center indicated that the appellant's pseudo-tumor cerebri was of unknown etiology but was most likely related to her use of oral contraceptives. 

In addition, private treatment records from Dr. Bouier revealed a diagnosis of lumbar myositis in November 1982.  There were complaints of pain in the left lower quadrant in August 1983, and complaints of back pain in March, August, and December 1984 and January 1985.  There were clinical notations in June 1985 and July 1985 of her complaints of back pain and the assessment in June 1985 was low back syndrome.  The record did not include any history of having sustained a back injury in March 1985.  In a December 1985 treatment record, "chronic" back pain was noted.  These records also reflected treatment for obesity but did not document any complaints of headaches or treatment for headaches. 

Moreover, the relevant evidence included the submission of copies of a portion of the 15th edition of THE MERCK MANUAL relative to pseudo-tumor cerebri (benign intracranial hypertension) by the appellant, which notes that the etiology in most instances is unknown and the syndrome undoubtedly included several disorders of different causes.  Generally, the onset and eventual disappearance were spontaneous.  The symptoms consisted of headaches and papilledema. Blind spots were frequently enlarged.  A portion of another and unidentified medical literature reflected that the etiology was poorly understood but included trauma.  A copy of a March 1993 article from the National Institute of Neurological Disorders and Stroke reflects that the disorder was probably caused by a chronic imbalance between cerebrospinal fluid (CSF) and absorption.  A variety of conditions were known to be associated with pseudo-tumor cerebri, including use of birth control pills (but head trauma was not listed).  The most important and constant symptom was a headache. 

At a June 1999 Board hearing the appellant testified that prior to her March 1985 injury Dr. Bouier had treated her for weight loss and hypertension and that she had not had any back injury prior to March 1985.  Dr. Bouier had treated her after the March 1985 injury for headaches and back.  Dr. Bouier had treated her for headaches after her injury in March 1985.  The Line of Duty investigation by the military had been incomplete because they had not contacted and interviewed all witnesses and she had been unable to locate them.  She had pulled a muscle in October 1982 after she returned home from ACDUTRA.  Although she had begun receiving treatment for headaches in 1985, she first began receiving treatment for ocular symptoms in 1986. 

Lastly, the relevant evidence at the time of the May 2002 Board decision included private medical treatment records from Drs. William and Pamela Moore, reflecting that in September 1988 there was a question of whether the appellant had a tumor behind an eye and a CT scan of the head was recommended to rule out the possibility of an intracranial mass.

In the May 2002 Board decision, the Board determined that the appellant had submitted new and material evidence to reopen the claims for service connection for a low back disorder and residuals of a head injury.  The Board, however, found that service connection was not warranted for a low back disorder because she sustained an injury prior to March 1985, after her first period of ACDUTRA, which ended in October 1982.  The Board determined that given the months of back complaints and treatment before the claimed injury in March 1985 and the lack of evidence relating the current back pathology to the claimed March 1985 injury, there was no basis for an award of service connection.  Similarly, the Board found that service connection for residuals of a head injury, including a cysto-tumor and papilledema, was not warranted.  In reaching this conclusion, the Board considered Dr. Skarf's opinion that it was possible that the appellant's pseudo-tumor cerebri and optic nerve swelling could have resulted from injuries sustained, particularly if they involved her head.  The Board, however, reasoned that this opinion suggested trauma as a possible etiology, without any knowledge on his part as to nature of the trauma the appellant sustained in March 1985, and did not state that such an etiology exists.  Instead, the Board found the December 1988 clinical notation that indicated that the etiology was unknown more persuasive because it was more definitive in stating a probable, as opposed to only a possible, etiology and that etiology was unrelated to any period of military service.  Finally, the Board noted that because the appellant is not service connected for any disability that occurred during her period of ACDUTRA in March 1985, she is not a veteran for that period of service.  See 38 U.S.C.A. § 101(24); 38 C F R §§ 3.1(d), 3.6(a).  The Board's May 2002 decision is final.  38 U.S.C.A. § 7104 (West 2014).

Pursuant to 38 U.S.C.A. § 7104(a), a decision by the Board may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  See 38 U.S.C.A. § 511 (a), 7103, 7104(a); 38 C.F.R. § 20.1100  (providing that, with certain exceptions not applicable here, all Board decisions are final on the date stamped on the face of the decision).  The exception to this rule is described under 38 U.S.C.A. § 5108 , which provides that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  

VA regulation defines "new and material evidence" as follows.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In order to warrant reopening, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. ; see Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (holding that there is a "low threshold" for reopening). 

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). Additionally, when determining whether the claimant has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, the United States Court of Appeals for Veterans Claims (the Court) indicated that the newly presented evidence need not be probative of all the elements required to award the claim, but need only tend to prove each element that was a specified basis for the last disallowance.  Id. at 284.

Since the May 2002 Board decision, the RO has received a significant amount of evidence, including private treatment records from Family Health Associates/Dr. Julian Moore, dated from June 2005 to February 2006; an April 1987 letter from Dr Lindsey stating that due to the appellant's present low back condition it had been necessary to restrict her from exercises at the present time; the February 1987 CT scan of the lumbar spine; the May 1986 X-ray report from the St. Joseph Hospital; the October 1993 letter from Dr. Skarf; an August 2012 prescription from the Michigan Eye Institute; Social Security Administration records, including private treatment records; testimony provided at a November 2009 RO hearing; and duplicate copies of service treatment and service personnel records.  
 
The above evidence is duplicative and/or cumulative of the evidence previously submitted and considered by the Board in its May 2002 decision.  Specifically, at the November 2009 RO hearing, the appellant repeated the same assertions she gave at the August 1989 RO hearing, March 1996 RO hearing and June 1999 Board hearing, all discussed above already.  The service treatment records and service personnel records, and some of the private treatment records, are duplicates.  To the extent that any new private medical records document the presence of a low back disorder and residuals of a head injury after service, they are cumulative as there was evidence before the Board in May 2002 establishing this fact.  Further, no new medical evidence suggests a relationship between any current low back disorder or head injury residuals and the Veteran's claimed injury in March 1985.  Therefore, because these records do not relate to an unestablished fact necessary to substantiate the claims or raise a reasonable possibility of substantiating the claims, they are not material.

As a whole, the evidence received since the Board's May 2002 decision is cumulative or redundant of that considered previously and, therefore, is not new, much less also material to the claims since it additionally does not relate or attribute the appellant's low back disorder or residuals of a head injury to ACDUTRA, either by showing it incepted during the relevant timeframe or is otherwise related or attributable to her claimed injury in March 1985.  38 C.F.R. § 3.156(a); Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  Medical records merely describing the Veteran's current conditions (e.g., showing current evaluation and treatment, etc., without additional discussion of etiology) are not material to issue of service connection and thus are insufficient to reopen the claims for service connection based on new and material evidence.  Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam).  Consequently, even under the "low-threshold" standard acknowledged in Shade, the evidence received since the May 2002 Board decision does not relate to unestablished facts necessary to substantiate these claims and does not raise a reasonable possibility of substantiating these claims for service connection for a low back disorder and residuals of a head injury.  Shade, 24 Vet. App. at 117.  

Accordingly, the evidence is not new and material and the claims for service connection for a low back disorder and residuals of a head injury may not be reopened.  38 C.F.R. § 3.156.  Moreover, as new and material evidence to reopen these finally disallowed claims has not been received, the benefit-of-the-doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The petition to reopen a claim for service connection for residuals of a back injury is denied.

The petition to reopen a claim for service connection for residuals of a head injury, to include a cysto-tumor and papilledema of the eyes, is denied.


______________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


